UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4079 John Hancock Equity Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: July 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Growth Trends Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Common stocks 94.23% (Cost $57,726,298) Application Software 2.16% Adobe Systems, Inc. (I) 8,350 345,272 Amdocs Ltd. (I) 13,300 404,453 NetScout Systems, Inc. (I) 41,500 565,230 Asset Management & Custody Banks 6.15% Bank of New York Mellon Corp. 23,840 846,320 BlackRock, Inc. (Class A) 2,601 563,663 State Street Corp. 24,550 1,758,762 T. Rowe Price Group, Inc. 9,511 569,233 Biotechnology 8.37% Amgen, Inc. (I) 10,789 675,715 Biogen Idec, Inc. (I) 7,312 510,085 Cephalon, Inc. (I) 7,386 540,360 Genentech, Inc. (I) 12,417 1,182,719 Genzyme Corp. (I) 6,346 486,421 Gilead Sciences, Inc. (I) 17,785 960,035 OSI Pharmaceuticals, Inc. (I) 13,967 735,083 Communications Equipment 3.39% Cisco Systems, Inc. (I) 48,102 1,057,763 Harris Corp. 4,300 207,045 QUALCOMM, Inc. 14,400 796,896 Computer & Electronics Retail 0.64% GameStop Corp. (Class A) (I) 9,600 388,896 Computer Hardware 7.64% Apple, Inc. (I) 10,100 1,605,395 Hewlett-Packard Co. 29,365 1,315,552 International Business Machines Corp. 13,500 1,727,730 Computer Storage & Peripherals 0.38% Seagate Technology, Inc. 15,358 229,909 Consumer Finance 2.51% American Express Co. 19,612 727,997 Discover Financial Services 40,078 587,143 Visa, Inc. (Class A) 2,887 210,924 Data Processing & Outsourced Services 0.60% Wright Express Corp. (I) 13,765 365,461 Diversified Banks 0.93% Kookmin Bank ADR 607 34,805 Wachovia Corp. 30,663 529,550 Diversified Chemicals 2.23% Bayer AG 15,795 1,357,851 Diversified Financial Services 3.47% Bank of America Corp. 40,457 1,331,036 Citigroup, Inc. 33,183 620,190 JPMorgan Chase & Co. 3,900 158,457 Page 1 John Hancock Growth Trends Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Drug Retail 0.35% CVS Caremark Corp. 5,850 213,525 Electronic Manufacturing Services 0.53% Flextronics International Ltd. (I) 36,000 321,480 Health Care Distributors 1.38% AmerisourceBergen Corp. 11,281 472,335 Cardinal Health, Inc. 6,834 367,191 Health Care Equipment 2.44% Covidien Ltd. 5,188 255,457 Hologic, Inc. (I) 17,892 330,465 Medtronic, Inc. 8,673 458,195 Stryker Corp. 3,668 235,449 Zimmer Holdings, Inc. (I) 2,979 205,283 Home Entertainment Software 0.69% Shanda Interactive Entertainment Ltd. ADR (I) 16,200 418,446 Insurance Brokers 0.93% Aon Corp. 6,250 286,250 Willis Group Holdings, Ltd. 8,925 279,085 Integrated Oil & Gas 1.65% Sasol Ltd. ADR 9,382 496,683 Suncor Energy, Inc. 9,261 504,707 Internet Retail 0.57% Priceline.com, Inc. (I) 3,000 344,850 Internet Software & Services 3.57% Google, Inc. (Class A) (I) 1,900 900,125 Sohu.com, Inc. (I) 4,400 332,112 Symantec Corp. (I) 27,922 588,317 Yahoo!, Inc. (I) 17,500 348,075 Investment Banking & Brokerage 1.63% Charles Schwab Corp. 21,402 489,892 Goldman Sachs Group, Inc. 599 110,240 Lazard Ltd. (Cass A) 9,600 391,776 Life & Health Insurance 2.93% Aflac, Inc. 17,650 981,516 Principal Financial Group, Inc. 7,880 334,979 Prudential Financial, Inc. 6,750 465,548 Life Sciences Tools & Services 1.43% Qiagen NV (I) 21,650 406,803 Thermo Fisher Scientific, Inc. (I) 7,634 462,010 Managed Health Care 3.90% Aetna, Inc. 18,769 769,717 Aveta, Inc. (B)(I)(S) 97,210 534,655 UnitedHealth Group, Inc. 14,409 404,605 WellPoint, Inc. (I) 12,650 663,492 Page 2 John Hancock Growth Trends Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Multi-Line Insurance 2.85% American International Group, Inc. 38,650 1,006,832 Hartford Financial Services Group, Inc. 5,900 374,001 MetLife, Inc. 6,916 351,125 Personal Products 4.31% American Oriental Bioengineering, Inc. (I) 277,305 2,620,532 Pharmaceuticals 6.39% Abbott Laboratories 12,906 727,124 Dr. Reddy's Laboratories, Ltd. ADR 23,834 321,044 Johnson & Johnson 19,901 1,362,622 Merck & Co., Inc. 5,362 176,410 Pfizer, Inc. 14,129 263,788 Roche Holding AG 2,260 417,562 Stada Arzneimittel AG 7,166 371,720 Tongjitang Chinese Medicines Co. ADR (I) 62,185 248,740 Property & Casualty Insurance 1.86% ACE Ltd. 10,882 551,717 Berkshire Hathaway, Inc. (Class B) (I) 100 382,900 Progressive Corp. 9,700 196,425 Regional Banks 0.22% National City Corp. (L) 28,886 136,631 Reinsurance 2.12% PartnerRe Ltd. 14,350 1,009,092 Platinum Underwriters Holdings Ltd. 7,800 281,580 Semiconductor Equipment 0.58% Amkor Technology, Inc. (I) 23,000 201,480 Mattson Technology, Inc. (I) 33,000 148,830 Semiconductors 4.59% Altera Corp. 25,400 557,530 Intel Corp. 71,500 1,586,585 Micron Technology, Inc. (I) 59,000 284,970 Texas Instruments, Inc. 15,000 365,700 Specialized Finance 1.18% Interactive Brokers Group, Inc. (Class A) (I) 3,366 94,450 Nasdaq OMX Group, Inc. (I) 13,412 372,451 Nymex Holdings, Inc. 3,043 249,465 Systems Software 6.81% CA, Inc. 17,950 428,287 Check Point Software Technologies Ltd. (I) 14,000 319,620 Microsoft Corp. 98,050 2,521,846 Oracle Corp. (I) 40,400 869,812 Technology Distributors 2.22% Arrow Electronics, Inc. (I) 11,450 368,919 Ingram Micro, Inc. (Class A) (I) 23,453 432,239 Tech Data Corp. (I) 15,700 547,459 Wireless Telecommunication Services 0.63% NII Holdings, Inc. (I) 7,000 382,620 Page 3 John Hancock Growth Trends Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Par value Issuer, description, maturity date Value Short-term investments 5.83% (Cost $3,542,580) Joint Repurchase Agreement 5.58% Joint Repurchase Agreement with Barclays PLC dated 7-31-08 at 2.05% to be repurchased at $3,391,193 on 8-1-08, collateralized by $2,098,833 of U.S. Treasury Inflation Indexed Bond, 3.675%, due 4- 15-28 (valued at $3,458,820, including interest). $3,391 3,391,000 Interest Shares rate Cash Equivalents 0.25% John Hancock Cash Investment Trust (T)(W) 2.5734% (Y) 151,580 151,580 Total investments (Cost $61,268,878) 100.06% Other assets and liabilities, net (0.06%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (B) This security is fair valued in good faith under procedures established by the boar of Trustees. This security amounted to $534,655 or 0.88% of the Funds net assets as of July 31, 2008. (I) Non-income producing security. (L) All or a portion of this security is on loan as of July 31, 2008. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $534,655 or 0.88% of the net assets of the Fund as of July 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of July 31, 2008.  At July 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $61,268,878. Net unrealized depreciation aggregated $424,976, of which $7,379,859 related to appreciated investment securities and $7,804,835 related to depreciated investment securities. Page 4 Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index that tracks foreign markets in which Fund has significant investments. If a significant market event occurs due to a change in the value of the index, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co., Inc. and MS Securities Services, Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). John Hancock Small Cap Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Common stocks 98.41% (Cost $101,297,310) Air Freight & Logistics 1.31% Dynamex Inc. (I) 50,000 1,403,500 Airlines 2.07% Allegiant Travel Co. (I) 90,000 2,221,200 Apparel Retail 2.95% Citi Trends Inc. (I) 136,500 3,157,245 Apparel, Accessories & Luxury Goods 3.28% G-III Apparel Group, Ltd. (I) 219,500 3,518,585 Application Software 4.79% Deltek, Inc. (I) 176,501 1,355,528 Kenexa Corp. (I) 112,200 2,097,018 Synchronoss Technologies, Inc. (I) (L) 143,200 1,678,304 Auto Parts & Equipment 1.78% Fuel Systems Solutions, Inc. (I) 51,100 1,912,162 Casinos & Gaming 0.98% Bally Technologies, Inc. (I) 32,900 1,045,891 Catalog Retail 1.88% Gaiam, Inc. (Class A) (I) (L) 137,344 2,013,463 Communications Equipment 1.58% Aruba Networks Inc (I) (L) 290,400 1,693,032 Computer Hardware 1.47% 3PAR, Inc. (I) 193,400 1,580,078 Diversified Chemicals 1.05% Penford Corp. 78,700 1,126,984 Electronic Equipment & Instruments 0.28% Daktronics, Inc. (L) 16,900 301,665 Electronic Manufacturing Services 3.30% IPG Photonics Corp. (I) 199,200 3,537,792 Environmental & Facilities Services 2.44% CECO Environment Corp. (I) 190,724 1,142,437 Team, Inc. (I) 40,200 1,467,702 Food Distributors 1.89% United Natural Foods, Inc. (I) 105,200 2,021,944 Health Care Equipment 8.55% Abaxis, Inc. (I) 59,200 1,177,488 Cantel Medical Corp. (I) 120,500 1,124,265 SurModics, Inc. (I) (L) 46,200 1,944,558 Symmetry Medical, Inc. (I) 270,900 4,526,739 Zoll Medical Corp. (I) 12,500 393,750 Page 1 John Hancock Small Cap Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Health Care Services 5.68% Air Methods Corp. (I) 104,300 2,990,281 inVentiv Health, Inc. (I) 128,400 3,102,144 Health Care Supplies 3.20% Inverness Medical Innovations, Inc. (I) 101,600 3,424,936 Hotels, Resorts & Cruise Lines 2.71% Gaylord Entertainment Co. (I) (L) 96,600 2,901,864 Housewares & Specialties 0.45% Russ Berrie & Company, Inc. (I) 49,100 476,761 Industrial Machinery 7.19% Chart Industries, Inc. (I) 79,600 4,212,432 Dynamic Materials Corp. 37,100 1,221,703 Flow International Corp. (I) 340,700 2,269,062 Internet Software & Services 3.61% DivX, Inc. (I) 194,500 1,598,790 TheStreet.com, Inc. 334,500 2,274,600 Investment Banking & Brokerage 2.70% SWS Group, Inc. 152,900 2,892,868 Life Sciences Tools & Services 3.13% PARAXEL International Corp. (I) 114,900 3,358,527 Oil & Gas Exploration & Production 3.44% Goodrich Petroleum Corp. (I) 56,600 2,595,110 Warren Resources, Inc. (I) 93,800 1,095,584 Personal Products 2.41% Inter Parfums, Inc. (I) 172,300 2,581,054 Property & Casualty Insurance 8.64% AmTrust Fiinancial Services, Inc. 43,400 632,338 First Mercury Financial Corp. (I) 162,000 2,592,000 National Interstate Corp. 111,100 2,235,332 Philadelphia Consolidated Holding Corp. (I) 65,100 3,805,095 Regional Banks 4.27% SVB Financial Group (I) 79,400 4,572,646 Restaurants 0.05% McCormick & Schmick's Seafood Restaurants, Inc. (I) 7,100 57,581 Semiconductors 1.30% Techwell, Inc. (I) 127,000 1,391,920 Specialized Finance 0.80% iShares Russell 2000 Index Fund (I) 12,100 858,132 Specialty Chemicals 2.99% Arch Chemicals, Inc. 57,100 1,832,910 Flotek Industries, Inc. (I) 54,300 998,034 ICO, Inc. (I) 77,100 374,706 Page 2 John Hancock Small Cap Fund Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Specialty Stores 2.09% Tractor Supply Co. (I) (L) 58,800 2,234,988 Systems Software 4.15% Double-Take Software Inc. (I) 171,000 1,887,840 Radiant Systems, Inc. (I) 207,533 2,367,951 Secure Computing Corp. 47,800 187,854 Interest Par value Issuer, description, maturity date rate Value Short-term investments 13.27% (Cost $14,221,945) Joint Repurchase Agreement 2.02% Joint Repurchase Agreement with Barclays PLC dated 7-31-08 at 2.05% to be repurchased at $2,161,123 on 8-1-08, collateralized by $1,337,534 U.S. Treasury Inflation Indexed Noted 3.675% due 4-15- 28 (valued at $2,204,220 including interest). $2,161 2,161,000 Shares Cash Equivalents 11.25% John Hancock Cash Investment Trust (T),(W) 2.5734% (Y) 12,060,945 12,060,945 Total investments (Cost $115,519,255) 111.68% Other assets and liabilities, net (11.68%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (L) All or a portion of this security is on loan as of July 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of July 31, 2008.  At July 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $118,163,377. Net unrealized appreciation aggregated $1,524,941, of which $15,006,604 related to appreciated investment securities and $13,481,663 related to depreciated investment securities. Page 3 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index that tracks foreign markets in which Fund has significant investments. If a significant market event occurs due to a change in the value of the index, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co., Inc. and MS Securities Services, Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Equity Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 19, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 19, 2008
